19-23649-rdd      Doc 478      Filed 11/14/19     Entered 11/14/19 20:59:38            Main Document
                                                 Pg 1 of 3


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                     Chapter 11

PURDUE PHARMA L.P., et al.,                                Case No. 19-23649 (RDD)

                Debtors.   1                               (Jointly Administered)


                  NOTICE OF ADJOURNMENT OF CERTAIN MATTERS
                  SCHEDULED FOR NOVEMBER 19, 2019 AT 10:00 A.M.


         PLEASE TAKE NOTICE that on September 16, 2019, Purdue Pharma L.P. and certain

of its affiliates, as debtors and debtors in possession (collectively, the “Debtors”), filed the

Motion of Debtors for Entry of an Order Authorizing (I) Debtors to (A) Pay Prepetition Wages,

Salaries, Employee Benefits and Other Compensation and (B) Maintain Employee Benefits


         1
          The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486),
Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd     Doc 478     Filed 11/14/19    Entered 11/14/19 20:59:38    Main Document
                                              Pg 2 of 3


Programs and Pay Related Administrative Obligations, (II) Employees and Retirees to Proceed

with Outstanding Workers’ Compensation Claims and (III) Financial Institutions to Honor and

Process Related Checks and Transfers [Docket No. 6] (the “Motion”).

          PLEASE TAKE FURTHER NOTICE that the final hearing with respect to certain

relief requested in the Motion described in paragraph “17” of the Final Order Authorizing (I)

Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other Compensation

and (B) Maintain Employee Benefits Programs and Pay Related Administrative Obligations, (II)

Employees and Retirees to Proceed with Outstanding Workers’ Compensation Claims and (III)

Financial Institutions to Honor and Process Related Checks and Transfers [Docket No. 309]

(the “Final Wages Order”), was adjourned to November 19, 2019, at 10:00 a.m. (prevailing

Eastern Time).

          PLEASE TAKE FURTHER NOTICE that the final hearing on the relief described in

paragraph “17” of the Final Wages Order has been adjourned to December 4, 2019, at 2:00 p.m.

(prevailing Eastern Time) before the Honorable Judge Robert D. Drain, United States

Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601.

          PLEASE TAKE FURTHER NOTICE that that copies of the Motion and the Final

Wages Order may be obtained free of charge by visiting the website of Prime Clerk LLC at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any pleadings

by visiting the Bankruptcy Court’s website at http://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.




                                                2
#92622316v1
19-23649-rdd        Doc 478   Filed 11/14/19    Entered 11/14/19 20:59:38        Main Document
                                               Pg 3 of 3


Dated:        November 14, 2019
              New York, NY


                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Eli J. Vonnegut
                                               DAVIS POLK & WARDWELL LLP
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Benjamin S. Kaminetzky
                                               Timothy Graulich
                                               Eli J. Vonnegut

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




                                                 3
#92622316v1
